Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13234 Page 1 of 8




JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
STEPHEN L. NELSON, Assistant United States Attorney (#9547)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                      :               Case No. 2:08-cr-00758

                      Plaintiff,               :

       vs.                                     :       RE-SENTENCING MEMORANDUM

KEPA MAUMAU,                                   :

                      Defendant.               :                Judge Tena Campbell



       The United States hereby submits its re-sentencing memorandum. The United States

asks this Court to impose a term of incarceration of at least 301 months -- the low end of the

applicable guideline range for Counts 1, 21, 22, 24, and 26 followed by five 1 consecutive

years for each of Counts 23, 25, 27. A 301 month prison term is sufficient but not greater

than necessary to serve the purposes set for in 18 U.S.C. § 3553(a).    The United States

intends to make further argument in support of this recommendation at the resentencing



1
  Defendant brandished a firearm in each of the three robberies, however, the verdict form did
not ask the jury to determine that particular fact beyond a reasonable doubt. Accordingly, the
stacking seven-year minimum-mandatory consecutive sentences that Congress envisions for
armed robbery strings, like that of Defendant, do not apply here.
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13235 Page 2 of 8




hearing currently scheduled for April 23, 2020.

                                      BACKGROUND

         Defendant filed a Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), seeking compassionate release. The United States opposed that request.

Section 3582(c)(1)(A) requires a court to first consider the Section 3553(a) sentencing

factors before weighing or considering extraordinary and compelling reasons that may

warrant a reduction in sentence.   See 18 U.S.C. § 3582(c)(1)(A). This re-sentencing

memorandum addresses the sentencing factors delineated in Section 3553(a).

                                        ARGUMENT

         1. Defendant’s Two Robbery Sprees

         Defendant committed two separate robbery sprees for the express purpose of

enhancing his stature in the Tongan Crip Gang (“TCG”). Defendant’s first robbery spree

was committed when he was a juvenile. Defendant was an adult at the time of his second

robbery spree. The two robbery sprees differed factually in that the first spree of robberies

were of the strong-arm variety whereas the second spree of robberies involved the

brandishing and threatening use of firearms. The juxtaposition between the two robbery

sprees typifies the escalating trajectory of the violent street gang known as TCG in the early

2000s.

         More specifically, on August 18, 2003, Defendant, along with other members of the

Tongan Crip Gang, robbed a Salt Lake City convenience store. Two days later, on August

20, 2003, Defendant, along with other TCG members, robbed a Salt Lake City convenience


                                               2
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13236 Page 3 of 8




store and assaulted the store clerk. Three days later, on August 23, 2003, Defendant, along

with a TCG associate, robbed another Salt Lake City convenience store.

       Five years later, on August 12, 2008, after having served time in Utah youth

corrections secure care, Defendant, a fellow TCG member and a TCG associate robbed a

South Ogden clothing store wherein Defendant brandished a firearm. Two weeks later, on

August 29, 2008, Defendant and a junior TCG member robbed a fast-food restaurant in

Tempe, Arizona, wherein Defendant brandished a firearm. That very day Defendant and the

junior TCG member robbed a second fast-food restaurant in Tempe, Arizona, wherein

Defendant again brandished a firearm.

       Subsequently, Defendant was charged by a federal grand jury and was later convicted

by a jury of his peers of all charges, namely:

   • Count 1: Racketeering Conspiracy in violation of 18 U.S.C. § 1962(d);

   • Count 21: Hobbs Act Robbery in violation of 18 U.S.C. § 1951(a);

   • Count 22: Assault with a Dangerous Weapon in Aid of Racketeering in violation of
     18 U.S.C. § 1959(a)(3);

   • Count 23: Using, Carrying, or Brandishing a Firearm During a Crime of Violence in
     violation of 18 U.S.C. § 924(c);

   • Count 24: Assault with a Dangerous Weapon in Aid of Racketeering in violation of
     18 U.S.C. § 1959(a)(3);

   • Count 25: Using, Carrying, or Brandishing a Firearm During a Crime of Violence in
     violation of 18 U.S.C. § 924(c);

   • Count 26: Assault with a Dangerous Weapon in Aid of Racketeering in violation of
     18 U.S.C. § 1959(a)(3); and



                                                 3
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13237 Page 4 of 8




   • Count 27: Using, Carrying, or Brandishing a Firearm During a Crime of Violence in
     violation of 18 U.S.C. § 924(c).

       2.   Defendant’s Failure to Rehabilitate and Unrelenting Violent Propensity

       Defendant has been disciplined by the Bureau of Prisons (“BOP”) eleven times.

[See Attachment A - Maumau Disciplinary History.] Defendant’s violations while in BOP

custody occurred as follows:

   • July 5, 2012, Defendant along with another inmate, beat up a third inmate because

       they “didn’t like his charges.”

   • January 3, 2013, Defendant possessed drugs/alcohol.

   • April 11, 2013, Defendant refused to stand for the count.

   • June 13, 2013, Defendant was absent from his assignment.

   • June 22, 2014, Defendant assaulted another inmate.

   • May 23, 2014, Defendant possessed heroin “on his person.”

   • March 25, 2015, Defendant covered his cell light, refused staff orders, and interfered

       with the count.

   • September 3, 2015, Defendant was insolent with BOP staff.

   • October 22, 2015, Defendant interfered with BOP staff.

   • May 4, 2017, Defendant was insolent to a staff member.

   • April 25, 2018, Defendant fought with another inmate.

       Three of Defendant’s disciplinary violations demonstrate Defendant’s unceasing

propensity for violence.   Defendant’s continued violence, coupled together with eight other


                                              4
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13238 Page 5 of 8




disciplinary violations, reflect an individual who has not yet rehabilitated.

       Following his co-defendant Siale Angilau’s attempt to kill a cooperating trial witness

by stabbing at the witness with a pen during his own gang racketeering trial, Defendant

founded the Raise Your Pen Foundation.       In doing so, Defendant glorifies and exalts his co-

defendant’s crime and further fosters and promotes continued negative feelings towards law

enforcement on behalf of TCG members and their affiliates.       Defendant’s own continued

violence, together with his veneration of another’s violence, demonstrate that Defendant is

far from reformed.

      3. Defendant’s Crimes Were More Numerous and Grave Than His Co-
Defendants

       Defendant claims “a glaring unwarranted disparity” between his sentence and those of

his co-defendants. [Doc. 1735 at p. 18.] In reality, the severity of Defendant’s sentence is

commensurate with the gravity of his behavior. Defendant was the only of 17 co-defendants

who went on an interstate armed robbery spree. Defendant was the only of 17 co-

defendants who violated 18 U.S.C. § 924(c) three times by brandishing a firearm in three

separate armed robberies. Defendant was the only of 17 co-defendants who was convicted

of more than five counts – Defendant was convicted of a total of eight counts. It is notable

that Defendant was sentenced to the bare minimum required by Congress, meaning he

received no prison sentence whatsoever on five of the eight counts of which he was

convicted – including zero sentence on the racketeering conspiracy.

//

//

                                                5
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13239 Page 6 of 8




      4. Defendant’s Minimum-Mandatory Sentence, Post-First Step Act, Would be
21 Years

       Section 403 of the First Step Act of 2018 amended 18 U.S.C. § 924(c)(1)(C).       Under

the new language, the 25-year mandatory minimum in § 924(c)(1)(C)(i) does not apply

unless a defendant has a prior § 924(c) conviction that became final before the defendant’s

current § 924(c) violation.   See United States v. Jordan, 952 F.3d 160, 171 (4th Cir. 2020)

(“Under the First Step Act…the 25-year mandatory minimum is reserved for recidivist

offenders, and no longer applies to multiple § 924(c) convictions obtained in a single

prosecution”). Significantly, the First Step Act did not eliminate the mandatory consecutive

imposition of multiple § 924(c) offenses. See United States v. Hodge, 948 F.3d 160, 161,

FN 2 (3rd Cir. 2020) (“After the First Step Act, when a first-time offender who discharged a

firearm is convicted of multiple § 924(c) counts from the same indictment, each count carries

only the standard 120-month minimum, run consecutively”).        In other words, were

Defendant convicted today he would face a consecutive minimum-mandatory 7 year

sentence for each of the three armed robberies, for a total minimum-mandatory prison term

of 21 years. Defendant has, to date, only served about half that amount.

       It should be duly noted that Congress chose not to apply the changes to

924(c)(1)(C)(i) retroactively.    See United States v. Hunt, 793 F. App'x 764 (10th Cir. 2019)

(holding that First Step Act did not apply retroactively).   Indeed, Defendant’s 55 year prison

sentence is consistent with similarly situated pre-December 2018 defendants in this judicial

district and across the nation.

//

                                                6
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13240 Page 7 of 8




                                      RECOMMENDATION

       The United States recommends this Court impose a term of incarceration of at least

301 months.      The low-end of the applicable guideline range for Counts 1, 21, 22, 24, and 26

is 121 months.     [Doc. 1749 ¶ 4.]    The guideline range should run consecutive to each of

the 60 month consecutive minimum-mandatory sentences required for Counts 23, 25, 27.

As discussed below, the United States believes that under the circumstances this

recommendation is sufficient but not more than necessary to serve the goals set forth in

Section 3553(a).

       A guideline sentence in this case will “reflect the seriousness of the offense.” 18

U.S.C § 3553(a)(2)(A). Defendant took a 14 year-old on an interstate armed robbery spree.

A jury convicted Defendant of eight counts ranging from Racketeering Conspiracy and

Hobbs Act Robbery to Assault with a Dangerous Weapon in Aid of Racketeering and Using,

Carrying, or Brandishing a Firearm During a Crime of Violence.       A guideline sentence is

appropriate given the seriousness of his offenses.

       A guideline sentence will “protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2)(C). Defendant has engaged in a life of violence including a robbery

spree as a juvenile, an armed interstate robbery spree as an adult, and repeat acts of violence

as an inmate. By any fair account, Defendant has shown a proclivity for violence.

Defendant is both young and healthy. The United States avers that he poses a continued

threat based upon his regrettable conduct while incarcerated and his interest in glorifying the

appalling conduct of his fellow gang member while on trial. A significant prison sentence


                                                 7
Case 2:08-cr-00758-TC Document 1750 Filed 04/06/20 PageID.13241 Page 8 of 8




is, in this case, necessary to deter Defendant from further criminal conduct and to protect the

community from Defendant.

       Finally, the imposition of a guidelines sentence will “afford adequate deterrence,” and

promote respect for the law.” 18 U.S.C §§ 3553(a)(2)(B), (a)(2)(A). A guideline sentence

is necessary to promote respect for the law by sending a clear message to Defendant, and

other violent criminals, that society will not condone the commission of violent armed

robberies, nor will society condone violent racketing conspiracies.

                                           CONCLUSION

       As an adult, Defendant committed an interstate armed robbery spree together with a

14 year-old junior gang member. Defendant committed these robberies for the thrill of

violence and to enhance his stature within the Tongan Crip Gang, a gang which he continues

to promote and advance through his foundation.      The Court should sentence the defendant

to a term of incarceration of 301 months – the low-end of the current guideline range.     This

sentence is sufficient but no more than necessary to reflect the seriousness of the offenses, to

protect the community, to deter future criminal conduct, and to promote respect for the law.

       RESPECTFULLY SUBMITTED April 6, 2020.

                                            JOHN W. HUBER
                                            United States Attorney

                                            /S/ J. Drew Yeates
                                            J. DREW YEATES
                                            Assistant United States Attorney

                                            /s/ Stephen L. Nelson
                                            STEPHEN L. NELSON
                                            Assistant United States Attorney

                                               8
